Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on April 25, 2022. Pursuant to preliminary amendment filed on December 17, 2019, claims 1-22 are currently pending.
In response to the restriction requirement filed February 24, Applicants’ election without traverse of Group I, claim(s) 1-4, drawn to a genetically modified mouse is acknowledged.
 Claims 5-22 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement for restriction between Groups I-IV is maintained for reasons of record and the foregoing commentary, and hereby made FINAL. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution.
Therefore, claims 1-4 are currently under examination to which the following grounds of rejection are applicable. 
Priority
The present application is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2018/023565, filed March 21, 2018, which is claiming the benefit under 35 U.S.C. 119(e) of prior-filed provisional application 62/474,358, filing date 03/21/2017.
Thus, the earliest possible priority for the instant application is March 21, 2017.
Information Disclosure Statement
    	The information disclosure statement (IDS) submitted on 4/25/2022, and 12/20/2019 are in compliance with the provisions of 37 CFR 1.97 and 1.98. All told, the submitted IDS cite over 130 individual references, representing thousands of pages of publications and other
documents. Accordingly, the information disclosure statements have been considered by the
examiner to the extent available under the time allotted of examination. Initialed and signed copies of the 1449s are attached to this action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.  
Claim 1 and depending claims 2-4 are directed to a modified mouse comprising (a)  a nucleic acid encoding a human APOE4 protein (APOE4p) and a nucleic acid encoding a mouse TREM2 protein modified to include a R47H substitution. Claim 2 further limits the human APOE4p to the amino acid of SEQ ID NO:2 and claim 3 further limits the TREM2p to the amino acid of SEQ ID NO:3. The claims fail to recite any phenotype of the mouse, which is not distinguishable from the corresponding wild-type mouse.  Absent any phenotype of the mouse, the claimed mouse lacks either a specific and substantial asserted utility or a well-established utility.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2- 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites the term “and/or” in line 2.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only an amino acid of SEQ ID NO:1, or an amino acid of SEQ ID NO: 1 and the nucleic acid that hybridizes to the nucleic acid of SEQ ID NO: 2, or, “or” would imply that the amino acid and nucleic acid are in the alternative. Appropriate correction is required.
Claim 2 is indefinite in the recitation of “an amino acid” The use of the indefinite article 'a' in the expressions 'amino acid sequence of SEQ ID NO:' creates a lack of clarity. The use of said indefinite article makes it unclear which portion of the sequence defined by SEQ ID NO: 1 is encompassed by the claimed amino acid sequence (e.g,  3-8 amino acids, 4 amino acids). If the claims are directed to the entirety of the sequences defined by SEQ ID NO: 1, the definite article 'the' should be used in place of 'a'. 
Claim 3 recites the term “and/or” in line 2.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only an amino acid of SEQ ID NO:3, or an amino acid of SEQ ID NO: 3 and the nucleic acid that hybridizes to the nucleic acid of SEQ ID NO: 4, or, “or” would imply that the amino acid and nucleic acid are in the alternative.  Appropriate correction is required.
Claim 2 is indefinite in the recitation of “an amino acid” The use of the indefinite article 'a' in the expressions 'amino acid sequence of SEQ ID NO:' creates a lack of clarity. The use of said indefinite article makes it unclear which portion of the sequence defined by SEQ ID NO: 3 is encompassed by the claimed amino acid sequence (e.g,  3-8 amino acids, 4 amino acids). If the claims are directed to the entirety of the sequences defined by SEQ ID NO: 3, the definite article 'the' should be used in place of 'a'. 
 Claim 4 is infinite in it recitation of  B6(SJL)-Apoe trnl.J(APOE*4)AdiuJ Trem2 em1Adiui /J mouse. The term “B6(SJL)-Apoe trnl.J(APOE*4)AdiuJ Trem2 em1Adiui /J mouse” is not defined in the claim. The Specification discloses at paragraphs [0160]-[0161], the generation of a modified mouse that is homozygous for both the humanized APOE4 allele and the R47H allele of the mouse Trem2 gene. However, these are merely exemplary and non-limiting. The metes and bounds of the claims are unclear particular since the mouse can have any genomic or cell modification where only a portion of the cells of the mouse comprise the claimed polynucleotide sequence. As such the metes and bounds of the claim are indefinite. To advance prosecution, the examiner is interpreting claim 4 as a mouse which is homozygous for both the humanized APOE4 allele and the R47H allele of the mouse Trem2 gene.
****
Claims 1-4 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The written description requirement is set forth by 35 U.S.C. 112, first paragraph which states that the: “specification shall contain a written description of the invention. . .[emphasis added].”  The written description requirement has been well established and characterized in the case law.  A specification must convey to one of skill in the art that “as of the filing date sought, [the inventor] was in possession of the invention.” See Vas Cath v. Mahurkar 935 F.2d 1555, 1560 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  Applicant may show that he is in “possession” of the invention claimed by describing the invention with all of its claimed limitations “by such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention.”  See Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).

In analyzing whether the written description requirement is met, it is first determined whether a representative number of species have been described by their complete structure.  Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics. 
Claim 1 is directed to a modified mouse comprising: (a) a nucleic acid encoding a human APOE4 protein (APOE4p) and (b) a nucleic acid encoding a mouse TREM2 protein modified to include a R47H substitution. Claim 1 is broadly directed to a genus of genetically modified mouse cells comprising any insertion, deletion and combinations thereof. Claim 2 further limits the genetically modified mouse cells of claim 1 to having a nucleic acid sequence that hybridizes with the nucleotide of SEQ ID NO: 2 and claim 3 further limits the genetically modified mouse cells of claim 1 to having a nucleic acid sequence that hybridizes with the nucleotide of SEQ ID NO: 3,  wherein the “genetically modified mouse”  when given the broadest reasonable interpretation encompass a genus of unspecified variants of genetically modified mouse cells.  The recitation of “genetically modified mouse ” is broadly interpreted to encompass a product-by- process method of generating new mouse cells through a genus of unspecified physical and chemical processes that mainly rely on the mouse cells’ random mutation under mutagenesis conditions, and such a mutation is actually variations of one or more bases during the replication of DNA, which thereby affects or changes gene expression and properties of mouse cells and then selects mouse types having some features, i.e., (a) a nucleic acid encoding a human APOE4 protein (APOE4p) and (b) a nucleic acid encoding a mouse TREM2 protein modified to include a R47H substitution. Such mutations include: modification by contact, modification by culturing cells in appropriate conditions, ultraviolet light-induced mutations and others that may or not produce a nucleic acid encoding a human APOE4p and a mouse TREM2 protein including a R47H substitution. 
Applicants only discloses one example of genetically modified mouse in the specification wherein: first, the mouse  designated C57BL/6J-TrememlAdpme/J(common name Trem2 R47H KI (JAX)) is generated which  expresses Trem2p (paragraphs [0158]-[0159]) , and secondly, the B6(SJL)-Apoe trnl.J(APOE*4)AdiuJ Trem2 em1Adiui /J mouse, is produced by crossing an inbred strain of mouse expressing human APOE4p with an inbred of the generated strain C57BL/6J-TrememlAdpme/J(common name Trem2 R47H KI (JAX) expressing Trem2p. The resulting genetically modified mice are homozygous for both the humanized APOE4 allele and the R47H allele of the mouse Trem2 gene (paragraphs [0160]-[0161]). In relation to the Trem2p comprising the R47H substitution, the Specification discloses that the Trem2 R47H KI allele was generated at The Jackson Laboratory by pronuclear injection of Cas9 RNA (100 ng) and a single guide sequence (50 ng) GAAGCACTGGGGGAGACGCA (SEQ ID NO:7) with 183 nt donor oligo (40 ng), wherein the  CRISPR strategy resulted in the specific R47H knock in, and silent mutations present in the Trem2 gene of founder mice [emphasis added] (paragraph [0158]). Moreover, FIG.1 illustrates a schematic diagram of the humanized ApoE4 construct, (e.g., “An APOE4 gene-targeting construct was made that included 4980 bp (SEQ ID NO:9) of mouse sequence, which defined the mouse 5' homology arm including exon 1 of mouse ApoE, 4292 bp (SEQ ID NO:10) of human APOE4 sequence including human protein coding exons 2-4 of the human gene as well as an additional 1.5 kb of flanking human sequence after the 3'UTR”;  0152]).
However, apart from the generation of homozygous mice whose genome comprises the ApoE4 gene-targeting construct for the humanized APOE4 allele and carrying the mouse Trem2 R47H KI allele sequence in its genome, the as-filed specification does not teach how to select or make any other modified mouse or mouse cells by  unspecified physical and chemical processes that mainly rely on the mouse cells’ random mutation under mutagenesis conditions leading to a humanized APOE4 allele and the R47H allele of the mouse Trem2 gene. 
This disclosure is not deemed to be descriptive of the complete structure of a representative number of species encompassed by the claims as one of skill in the art cannot envision all genetically modified mouse having (a) a nucleic acid encoding a human APOE4 protein (APOE4p) and a nucleic acid encoding a mouse TREM2 protein modified to include a R47H substitution  based on the teachings in the specification.  
                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mucke et al., (U.S. Patent 6,046,381; of record; IDS filed on 12/20/2019) in view of Teng Jiang et al., (Neuropsychopharmacology, 2014, Vol. 39, pp.2949-2962; IDS filed on 12/20/2019) and  Alzforum, ( 20.01.2017, pp.1-8. of record; IDS filed on 12/20/2019) and further in view of MITSUBISHI CHEM CORP ( AAB80998 standard; See Score search results for SEQ ID NO:1)  and Haas et al., (WO2018015573; priority date 22 July 2016).
Mucke et al., discloses a transgenic mouse, comprising a transgene expressing exogenous gene of a human apolipoprotein E4 (APOE4), functionally linked to promoter that directs expression of the exogenous gene in neurons (col. 3, lines 20-30; claim 10). According to Mucke et al., decreasing the APOE4 level is used to treating Alzheimer's disease (AD) (col. 2, lines 19-22; col. 15, lines 2-5; 14-17; col. 18, lines 1-10). 
Mucke et al., does not teach that the transgenic mouse also comprises a DNA sequence encoding the mouse Trem2 protein, having a R47H substitution (Trem2p). 
Teng Jiang et al., discloses a transgenic mouse which is an Alzheimer's disease model expressing the mouse triggering receptor expressed on myeloid cells 2 (TREM2) gene (abstract, pp. 2950, 2955, 2957).
The combined teachings of Mucke and Teng Jiang fail to disclose a R47H substitution.  
Alzforum discloses the necessity of receiving the transgenic mouse as a model to study the Alzheimer's disease, the model to be created comprises two most severe genetic factors of risk of delayed Alzheimer's disease - APOE4 and variant R47H TREM2 (page 3 “The first model to be created will combine the two strongest genetic risk factors for late onset disease, ApoE4 and the R4 7H variant of TREM2”). 
It would have been obvious for a person of ordinary skill in the art to make the transgenic mouse, wherein the mouse is characterized by one or several symptoms or sings associated with the Alzheimer's disease with delayed start, comprising the human APOE4 gene and comprising the gene encoding mouse Trem2 protein having mutation R47H. The manipulation of previously identified DNA fragments, cell transformation systems and generation of double transgenic mice is within the ordinary level of skill in the art of molecular biology before the effective filing date of the claimed invention.
Regarding claim 2, the combined teachings of Mucke, Teng Jiang and Alzforum make obvious the transgenic mice of claim 1.  An amino acid sequence APOE4 that is 100% identical to the amino acid sequence of  SEQ ID NO: 1 of the present application was known in the art as evidenced by the teachings of MITSUBISHI CHEM CORP. The publication discloses an amino acid sequence of the human ApoE4 having 100% sequence homology with the claimed amino acid of SEQ ID NO:1. 

    PNG
    media_image1.png
    687
    617
    media_image1.png
    Greyscale


 Regarding claim 3, the combined teachings of Mucke, Teng Jiang and Alzforum make obvious the transgenic mice of claim 1.  Additionally, Haas et al., discloses the amino acid sequence TREM2 that differs from SEQ ID NO:3 of the present application by only one amino acid replacement in position 47 (R47H). In view of the teachings of Alzforum on the two most severe genetic factors of risk of delayed Alzheimer's disease - APOE4 and variant R47H TREM2 (page 3 “The first model to be created will combine the two strongest genetic risk factors for late onset disease, ApoE4 and the R4 7H variant of TREM2”), the generation of the R47H mutation at position 47 of the amino acid of SEQ ID NO:3 would have been prima facia obvious.


    PNG
    media_image2.png
    693
    712
    media_image2.png
    Greyscale


Regarding claim 4,  Mucke et al., discloses a transgenic mouse that is homozygous, rendering obvious the claimed invention.
Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-22 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over any of claims 1, 2, 5, 8, 9, 12, 13, 16, 17, 20, 21, 24, 25, 27,28, 30, 31, 36, 37 and 38  of US Application 17/253,473 as per claims filed on 5/21/2021in view of  Alzforum, ( 20.01.2017, pp.1-8. of record; IDS filed on 12/20/2019). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of Application 17/253,473.
Claim 1 of copending ‘473 is directed to a genetically modified mouse comprising a genomic nucleic acid encoding human APOE4, a genomic nucleic acid encoding mouse TREM2 modified to include a R47H substitution, and at least one genomic modification selected from the group consisting of: (a) a genomic nucleic acid encoding mouse ABCA7 modified to include an A1541G substitution; (b) a genomic nucleic acid encoding mouse APP modified to include G601R, F606Y, and R609H substitutions; (c) a genomic nucleic acid encoding mouse PLCG2 modified to include a M28L substitution; (d) a genomic nucleic acid encoding mouse MTHFR modified to include a A262V substitution; (e) an inactivated Ceacam/ allele; and (f) an inactivated /l/rap allele.
 Claim 1 of the invention is directed to a modified mouse comprising (a) a nucleic acid encoding a human APOE4 protein (APOE4p) and a nucleic acid encoding a mouse TREM2 protein modified to include a R47H substitution. 
The instant claims differ from claims 1, 2, 5, 8, 9, 12, 13, 16, 17, 20, 21, 24, 25, 27, 28, 30, 31, 36, 37 and 38 by not requiring an additional substitution from the ones recited in (a)-(f) of claim 1. 
However, at the time the invention was made, Alzforum et al., exemplified prior art that teaches additional mutations in animals models of Alzheimer's that can be added including variants in the microglial transporter ABCA7, mutant versions of human APP or tau and others to result in an Alzheimer's phenotype (page 2). 
Therefore, in view of advances in genome editing in the generation of  models for late-onset Alzheimer's, it would have been obvious to introduce additional mutation to generate promising Alzheimer's mouse models.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
Claims 1-4 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633